Citation Nr: 1617596	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Jr., Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from September 1972 to September 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which finalized a reduced rating for the Veteran's service-connected PTSD from 30 percent to 10 percent.  The Veteran challenged the rating reduction.  

In March 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.

In October 2015, the appeal reached the Board.  In its October 2015 decision, the Board restored a 30 percent rating for PTSD.  The Board remanded the remaining issue of whether a rating in excess of 30 percent was warranted for additional development.  The Board requested that the RO obtain treatment records since March 4, 2015 and an examination for the Veteran to evaluate the current severity of his PTSD. The RO obtained a VA examination in December 2015 and VA treatment records through January 2016.  Both documents are contained in the Virtual VA electronic claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  To date, the Veteran has not made any explicit or implicit statements consistent with a TDIU claim.  Accordingly, the Board finds one not on appeal. 


FINDING OF FACT

During the appeal period, the Veteran's PTSD was manifested by intrusive thoughts, nightmares, flashbacks, exaggerated hyperstartle behaviors, hypervigilance, and disrupted sleep resulting in an occasional decrease in work efficiency.  However, the Veteran has functioned generally well.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD has not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two rating criteria shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

		Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) 	30 
	
	
      
Occupational and social impairment with reduced reliability and
			productivity due to such symptoms as: flattened affect; circumstantial, 
			circumlocutory, or stereotyped speech; panic attacks more than once 
			a week; difficulty in understanding complex commands; impairment 
			of short- and long-term memory (e.g., retention of only highly learned
			material, forgetting to complete tasks); impaired judgment; impaired
			abstract thinking; disturbances of motivation and mood; difficulty in 
			establishing and maintaining effective work and social relationships 	50 
	
		Occupational and social impairment, with deficiencies in most areas, 
			such as work, school, family relations, judgment, thinking, or mood, 
			due to such symptoms as: suicidal ideation; obsessional rituals 
			which interfere with routine activities; speech intermittently illogical, 
			obscure, or irrelevant; near-continuous panic or depression affecting 
			the ability to function independently, appropriately and effectively;
			impaired impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

		Total occupational and social impairment, due to such symptoms as: 
			gross impairment in thought processes or communication; 
			persistent delusions or hallucinations; grossly inappropriate 
			behavior; persistent danger of hurting self or others; intermittent 
			inability to perform activities of daily living (including maintenance 
			of minimal personal hygiene); disorientation to time or place; memory 
			loss for names of close relatives, own occupation, or own name 	100 

		
The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.   However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

In assessing psychological, social, and occupational functioning, a tool called the Global Assessment of Functioning (GAF) is often employed by various mental health professionals.  The GAF is a scale from 0 through 100 reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board discusses these scores as referenced by treating and examining sources, however, the GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  

B.  Analysis

The claim arises out of a November 2007 claim requesting an increased rating for PTSD.  Throughout the appeals period, the Veteran has had chronic recurrent recollections of past trauma in the form of nightmares, avoidance behaviors, hypervigilance, exaggerated startle reflex (firecrackers, gun fire), sleep difficulties, losses of concentration, irritability and agitation. 

In evaluating the evidence of record, the Board finds that during the appeal period, the severity of the Veteran's PTSD has been consistent with a 30 percent rating and no higher based on his level of functioning in four key areas: (1) Work/School, 
(2) Social Relations, (3) Thinking and Judgment, and (4) Mood.    


1.  Work and School

During the appeal period, the Veteran's service-connected PTSD would not have interfered with his ability to engage with others or perform tasks in a work setting.

Since 2002, the Veteran has been disabled.  After military service, the Veteran spent several years working in K-Mart in distribution followed by time spent as a welder until he was approved for Social Security disability benefits.  

In the Veteran's November 2007 claim, the Veteran reported that his PTSD symptoms had worsened.  The initiation of the claim was followed by a VA examination conducted in March 2008.  The examiner opined that the Veteran would have difficulty coping during a period of stress causing irritability and agitation, and as such, the Veteran's work would be interfered with during such period, occurring on an intermittent basis, but not causing a total impairment, as reflected by the GAF score.  The examiner gave the Veteran a GAF of 70, which is indicative of only mild symptoms in social and/or occupational functioning, but that the individual generally functions pretty well, which is consistent with a 30 percent rating.  

A few months following the March 2008 VA examination, the Veteran suffered a stroke and endured months of rehabilitation in a skilled nursing facility.  The Veteran claims that the stroke was triggered by fireworks, which triggered his PTSD.  Treatment during the Veteran's rehabilitation was focused on his physical status rather than mental.  

In October 2009, the Veteran resumed psychiatric treatment at the Gainesville, Florida VA Medical Center (Gainesville VAMC). The Veteran discussed physical limitations related to his stroke, but his mood was improving with prescribed medications. His engagement with the treating source is in line with an individual who can engage with others in a work setting.  He made good eye contact.  He spoke spontaneously with normal rate and volume.  He was also fully alert and oriented.  Despite complaints of loss of concentration, it was considered "fair" during the session.  He was also able to understand his treatment plan, and make informed decisions, which is indicative of an ability to understand work assignments, and make decisions towards their completion.   The treating source gave the Veteran a reduced GAF of 50 indicating serious symptoms in occupational functioning.  However, within the criteria considered, the Board notes that the examiner considered the Veteran's condition post stroke including physical limitations faced by the Veteran.  In assessing the severity of the PTSD, the Board is limited in looking at symptoms specifically attributable to that condition and not unrelated issues.  In just evaluating the Veteran's mental status separate from the symptoms attributable to the stroke, the Veteran demonstrated the mental prowess to successfully work in a variety of settings. This statement is made independent of any physical limitations that the Veteran has related to the stroke. 

Subsequent mental health clinic follow-ups from January 2010 through December 2015, demonstrate an individual who generally functions well despite intermittent periods of stress and is able to function independently in the performance of activities of daily living.  The progress notes consistently demonstrate an individual who is able to understand problems raised, and actively think about solutions to those problems through an informed decision making process. The Veteran's thought process also remained goal oriented, logical and linear throughout the appeals period.  Accordingly, the Board finds the Veteran's ability to work from a mental standpoint only minimally impaired due to his PTSD symptoms. 

Higher ratings would require additional limitation in functioning, which would effectively preclude work in most settings.  For example, the 50 percent rating denotes difficulty in understanding complex commands.  A 70 percent rating indicates neglect of personal hygiene and appearance, as a marker of decline.  A 100 percent rating would indicate an intermittent inability to perform activities of daily living.  Since the Veteran has not been employed throughout the appeal period, the Board looked at how he handled his day to day life in assessing what limitations the Veteran would face from an occupational standpoint. The Veteran has had no issues with hygiene, he has consistently stated that he is independent in his activities of daily living, and makes an active effort to do things himself.  This independence is inconsistent with higher rating levels, which indicate a need of some level of assistance with either understanding more complex issues or decline in self-care, which is indicative of a need for assistance. 




2.  Social 

From a social relations standpoint, the Veteran has not shown a difficulty or inability to establish and maintain effective relationships in familial or other social settings. 

In each encounter with VAMC staff, the Veteran's demeanor from a March 2008 VA examination, countless primary care and mental health follow-up visits from 2008 through 2015, and a December 2015 VA examination, has remained pleasant and cooperative, even in periods of great distress, such as following his stroke.  As he has said countless times, he tries to remain positive.  This positivity is shown throughout the record.  

An aspect in dealing with others also considered by the rating criteria is the presence of suicidal and/or homicidal ideation, intent, and/or plan.  Throughout the appeal period, the Veteran has consistently denied suicidal or homicidal ideation, even in periods when the Veteran has felt his lowest, such as after his stroke or following several familial deaths in December 2013 and in mid-2014.  The presence of suicidal or homicidal ideation is only seen in higher 70 and 100 percent ratings.  

In addition to his dealing with VAMC staff, the Veteran engages regularly with family members.  The Veteran is divorced.  He is twice married.  The Veteran continued a particularly close relationship with his second ex-wife and her children. 
At the March 2008 Gainesville VAMC, the Veteran reported that even though they were divorced, that he and his second ex-wife had reconciled, but chose not to legally marry.  They lived together beginning in 2012 until sometime in 2014, when she moved to a nursing home for complications due to lupus. 

The Veteran also has great-grandchildren that he sees throughout the year and 11 siblings, with whom he had regular contact.  

The Veteran has consistently reported that he is social.  For example, at a February 2013 Gainesville VAMC psychosocial assessment, the Veteran reported that he was very outgoing and social.  However, the Veteran has had periods where he has socially isolated himself from others, as noted in a September 2011 Gainesville VAMC and in a December 2015 VA PTSD examination.  At the December 2015 examination, the Veteran reported that he avoided crowds.  He did not report any issues when dealing with people in small groups or one-on-one.  Although the examiner checked that the Veteran has irritable behavior and angry outbursts, this  appears to differ from an evaluation conducted weeks prior through the VAMC mental health clinic, where he presented with a pleasant and cooperative demeanor, and reported that he enjoyed spending time with his grandchildren, and did not indicate any problems with impulse control. 

For most of the appeals period, the Veteran has lived alone except for sporadic periods when his son came to live with him, living with his second ex-wife, and living with friends. 

During a May 2012 VAMC visit, the Veteran reported engaging with a Vietnam veteran in the waiting room, and noted that it was good to talk with others about his experiences in Vietnam, especially to an individual who was also there during the same period.  The Veteran reported attending a stroke support group.  He felt the stories of the other participants inspiring. 

From a social standpoint, the Veteran has not shown any difficulties in establishing or maintaining relationships including with people close to him such as family members, as well as relative strangers such as VAMC personnel. 

3.  Thinking/Judgment 

Throughout the appeals period, the Veteran has shown no deficiencies in thinking, and judgment due to his PTSD symptoms.  Examiners and treating sources alike over an eight year period found that the Veteran's thought process was linear, logical and goal oriented.  No cognitive impairment has been noted in insight, judgment or impulse control, despite the Veteran's reports of intermittent angry outbursts.  The Veteran also has no history of psychosis including visual or auditory hallucinations, or delusions.  No examiner or treating source has noted any inappropriate, obsessive, or ritualistic behaviors. The Veteran's remote and immediate memory has been shown as normal. His recent memory revealed a mild impairment. The Veteran's speech has been considered clear, and coherent with normal rate of speed. Throughout treatment and examination sessions, the Veteran has been oriented to person, time, place and situation. 

A mild impairment in recent memory as noted in the record is consistent with a 30 percent rating, and is actually noted in the rating criteria. More significant impairment in memory is seen in higher ratings such as the 50 percent rating which discusses impairment in short and long term memory, and in the 100 percent rating which discusses an individual that forgets names of close relatives, own occupation, or name.  An impairment of a severity noted in the higher 50 and 100 percent ratings is inconsistent with the evidence of record. 

4.  Mood

As for mood, the Veteran has exhibited a number of symptoms due to his PTSD, which have impaired his day-to-day functioning, but would cause no more than an occasional decrease in work efficiency, as seen in the 30 percent rating criteria. 

In a February 2007 Gainesville VAMC mental health follow-up, the Veteran described waxing and waning of PTSD symptoms with depression, but the treating source diagnosed the depressed mood as a separate condition, dysthymic disorder.  In the March 2008 examination, the examiner described dysthymia as a form of depression, which is separate from his service-connected PTSD.  However, the March 2008 examiner opined that overlapping symptoms included insomnia and poor concentration, which the Board will consider in rating the condition. 

At a March 2008 Gainesville VAMC mental health clinic follow-up, the Veteran reported that his symptoms were under good control.  He did not appear in emotional distress.  He was non-psychotic and well oriented.  

At the March 2008 VA examination, the Veteran's mood was good, but he was frustrated after missing his turn on the highway, and was late to the appointment as a result.  Despite the mistake, the Veteran had good impulse control without any violent episodes. The examiner noted that the Veteran had the ability to maintain minimum personal hygiene.  The March 2008 examiner also noted that the Veteran's mood is impacted by chronic pain and maladaptive coping.  He also has a sleep impairment associated with the PTSD, which is aggravated by other conditions including sleep apnea and allergies.  

A few months later, the Veteran had a stroke.  His psychiatric treatment was put on the back burner until rehabilitation could be completed.  In November 2008, after discharge from post-surgery rehabilitation and skilled nursing service, the Veteran was noted as being alert and oriented.  He wanted to go home, and was able to make his needs known.

After a hiatus, the Veteran resumed psychiatric treatment in October 2009 at the Gainesville VAMC.  He reported that his mood was "not so good."  However, his affect was reactive and appropriate.  The Veteran reported having intrusive memories and hypervigilance.  He was given a GAF of 50, which is indicative of a serious impairment in social or occupational functioning such as being unable to work.  However as noted in earlier sections, the GAF score appeared to include the Veteran's physical limitations post-stroke rather than just on the effect of the PTSD symptoms. 
 
In January 2010, the Veteran returned to the Gainesville VAMC for a mental health clinic follow-up.  The Veteran reported that he was "doing fair."  From a psychiatric standpoint, he reported that he had been stable and noted medication for improving his mood (irritability and anger) and sleep.  He reported that he continued to experience chronic PTSD symptoms which he felt would always be present such as intrusive memories, hypervigilance, avoidance behavior and an exaggerated startle reflex.  His depressive symptoms were also fairly stabilized. The treating psychiatrist noted that the Veteran made good eye contact, and spoke spontaneously with a normal rate and volume.  The GAF score remained unchanged at 50.  

In April 2010, the Veteran attended another mental health clinic follow-up at the Gainesville VAMC.  The Veteran reported doing fairly well. He had some down days due to physical limitations due to the stroke, but had for the most part remained stable and free from depressive symptoms with the medications.  He reported continued better sleep.  However, he continued to have traumatic memories, hypervigilance, avoidance behavior, and an exaggerated startle reflex. His sleep, irritability, and anger were kept at bay with the prescription medications.  The examiner maintained the GAF score of 50. 

Approximately four months later in August 2010, the Veteran attended another mental health clinic follow-up at Gainesville VAMC.  The Veteran reported doing "all right."  He reported that he felt "pretty good."  He was satisfied with his treatment and felt that the prescribed medication had stabilized his PTSD symptoms enough.  He reported that he continued to experience avoidance behavior, traumatic memories, hypervigilance and exaggerated startle reflex.  He continued to have improved sleep, irritability and anger with the medication.  His mood was pretty good and his affect was reactive and appropriate.  He denied psychotic symptoms but reported having continued intrusive memories and hypervigilance. 

In January 2011, Veteran attended another individual psychiatry appointment at the Gainesville VAMC.  He was late due to confusion about his appointment time.  His mood was unchanged.  He reported doing well.  He reported no worsening symptoms.  He stated that his grandchildren and great grandchildren remained an inspiration to him.  

In March 2011, he returned to Gainesville VAMC mental health clinic feeling frustrated.  He reported that it seemed as if nobody was doing anything for him.  He reported stress at not being able to do what he once did physically.  He still had several chronic PTSD symptoms such as avoidance behavior, intrusive memories and hypervigilance.  The treating source continued the GAF score of 50. 

In September 2011, the Veteran appeared at a VAMC mental health follow-up.  He reported feeling better than in his previous visit.  Working hard to improve his physical appearance had helped his overall outlook.  The Veteran reported having good and bad days, but more good days overall.  He did not have as many nightmares, but still had some night sweats.  He felt that the prescribed medications continued to be helpful.  He still experienced some chronic PTSD symptoms such as avoidance behavior, intrusive memories, and hypervigilance, but denied having any confrontations due to his history of irritability and anger.  He reported that he was socially isolative.  The treating source increased the Veteran's GAF score to 55, which indicated moderate difficulties in social and occupational functioning. 

The following month in October 2011, the Veteran returned to the VAMC for a mental health follow-up.  The Veteran presented with anxiety, hypervigilance, nightmares, and intrusive thoughts of combat while on a naval ship.  However, he reported that he was responding well with his current treatment regimen without adverse side effects.  He also denied the presence of neurovegetative symptoms of depression, active psychosis, or manic/ hypomanic symptoms.  The examiner decreased his GAF to 50 with depression noted on the examination.  

In November 2011, the Veteran attended a VAMC mental health clinic follow-up.  He reported that he had been "doing good." He has responded well to the prescription medication.  He continued to deny the presence of neurovegetative symptoms of depression, or active presence of psychosis or manic/hypomanic symptoms.  The treating source increased the Veteran's GAF to 55. 

In January 2012, the Veteran underwent a psychosocial assessment at the Gainesville VAMC with his primary care physician.  The Veteran reported that he was able to take care of himself in terms of getting groceries, taking himself to appointments, fixing meals, and managing medications.  He also reported that he lived with someone. 

Within two weeks of the January 2012 assessment, the Veteran attended a mental health clinic follow-up.  He reported doing well, but was still sensitive to loud noises.  He reported that he realized that without medications his temper would not be the same. The Veteran denied side effects from medications.  He reported sleeping seven plus hours per night.  As in earlier follow-ups, the Veteran denied the presence of neurovegetative symptoms of depression and active psychosis.  He reported living with his second ex-wife, with whom he had reconciled.  Throughout the appointment the Veteran was oriented to person, place, and time, and had good hygiene.  The GAF score continued to be 55.   

The Veteran attended his next VAMC mental health clinic follow-up in March 2012.  He reported that he continued to do well with managing his condition.  No symptoms of hopelessness or helplessness.  He was sleeping 7-plus hours per night.  He denied presence of neurovegetative symptoms of depression and active psychosis.  His GAF score remained unchanged at 55.  

In May 2012, the Veteran attended another VAMC mental health clinic follow-up. The Veteran reported that his sleep had decreased to six hours per night.  It was unclear if that was because he was watching television most of the night or due to some other distraction.   The Veteran also reported experiencing flashbacks twice in the prior month, but his mood had been stable.  He was attending a stroke support group once a month, and found the group to be motivating.  He maintained a positive attitude.  He continued to deny the presence of neurovegetative symptoms of depression and active psychosis.  The treating source increased the Veteran's GAF score to 60.  

In August 2012, the Veteran attended another VAMC mental health clinic follow-up.  The Veteran reported continued improvement with his mood despite being overdue for medication refills.  The Veteran continued to experience hyperstartle and recognized that he was "very sensitive" to loud noises, such as firecrackers and gun shots. He reported that it was good to talk to others about his experiences in Vietnam, especially to those who experienced what he experienced during the Vietnam era.  The Veteran denied having neurovegetative symptoms of depression, or active psychosis.  The Veteran's GAF remained unchanged. 

In December 2012, the Veteran attended another VAMC mental health clinic follow-up.  The Veteran reported "feeling alright."  He had participated in an event honoring Veterans.  He reported the emotions he felt by hundreds of children shaking his hand and thanking him for his service.  Despite being in crowds, the Veteran reported that his mood remained stable, and he was able to control his emotions, even though he felt suspicious by the actions of one of the children who covered her hand to shake his hand.  He reported that he tried to do tasks independently.  He denied presence of neurovegetative symptoms.  He was getting relatively normal sleep - six hours a night with daytime naps.  He denied active psychosis.  He still lived with his ex-wife. The Veteran was given a GAF of 58.  

In February 2013, Veteran underwent another psychosocial assessment at the VAMC.  He discussed positive interactions with family members such as spending time with his grandchildren, and his many siblings.  The Veteran also reported that he enjoyed socializing and that he was very outgoing.  He was independent in his activities of daily living. 

The Veteran's next follow-up appointment occurred in March 2013.  The Veteran reported continued stability of his mood with the use of prescribed medications, but noted experiencing occasional dreams and nightmares.  Despite these symptoms, the Veteran reported trying to stay as positive as possible.  He continued to deny presence of neurovegetative symptoms and active psychosis.  He was getting relatively normal sleep with six to eight hours a night.  The Veteran's GAF remained unchanged at 58.  

The next follow-up visit occurred in September 2013 following a hospitalization for cellulitis.  The Veteran reported that he felt better following the hospitalization, and his mood was stable due to his treatment regimen.  His GAF score increased slightly to 60.  

The next follow up occurred several months later in March 2014.  He reported that things had been rough for him due to a number of stressors occurring since December 2013 including the death of eldest sister, a brother in law and an elderly cousin.  However, the deaths put the Veteran's life in perspective.  He also reported having a series of financial problems and dealing with the illness of his second ex-wife.  By the March 2014 appointment, the ex-wife had moved into a nursing home facility.  He reported that the medication keeps him calm and kept him calm throughout these tragedies. No impairment in sleep was seen.  The Veteran reported sleeping seven to eight hours per night and taking naps during the day.  He reported an increase in nightmares, but denied the presence of neurovegetative symptoms of depression or active psychosis.  

In May 2014, the mental health clinic followed up with the Veteran via telephone. He reported that his ex-wife died the previous week and that he had been struggling emotionally.  He was appreciative for the call and agreed to contact the clinic if he needed anything prior to his August 2014 follow-up. 

In the August 2014 follow-up, the Veteran reported that he had a lot of people close to him die that year, but despite those losses his mood was stable with the medications.  The Veteran's sleep remained relatively unchanged with getting between seven to eight hours per night.   Aside from a recent increase of nightmares, no other symptoms were noted.  

In December 2014, the Veteran attended another follow-up.  He reported that things were particular tough for him due to the loss of his second ex-wife, which was particularly difficult to deal with during the holidays.  

Several months later, the Veteran attended a mental health clinic follow up in April 2015.  At the appointment, the Veteran reported that he "was surviving." The Veteran discussed positive things in his life like reconnecting with a female friend from school, who assisted the Veteran financially to reconnect his phone.  He was given a GAF of 60. As in previous sessions, the Veteran showed several strengths including the ability to express himself verbally, good premorbid functioning, average intelligence, a sense of humor, awareness of having a problem and motivation for treatment. 

In May 2015, the Veteran visited the emergency room for sinusitis symptoms.  During the initial intake, it was noted that the Veteran had no symptoms of depression, suicidal ideation, hallucinations, anxiety or agitation. 

In August 2015, the Veteran attended a mental health clinic follow up.  He reported feeling stressed due to financial stressors, but could survive.  He reported enjoying spending time with his grandchildren.  He reported having to stay positive for them.  No significant change in the Veteran's mood was seen. 

In December 2015, the Veteran attended his last mental health clinic follow up of record.  He reported that he had a lot going on, but denied any worsening of his mood and/or PTSD symptoms. 

Within a few weeks of the December 2015 follow up, the Veteran attended a December 2015 VA examination.  The examiner opined that the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioned satisfactorily with normal routine behavior, self-care, and conversation, which is consistent with a 30 percent rating.  At the examination, the Veteran reported having a lot of problems with anxious mood, recurrent distressing dreams, avoidance, markedly diminished interest or participating in significant activities, irritable behavior and angry outbursts, and sleep disturbance.  He reported that his PTSD caused significant stress. He also reported experiencing nightmares three times per week, depressed mood, irritability and anhedonia related to his inability to perform certain activities.  He reported that he avoided crowds, and reported experiencing anxiety daily.  However, the Veteran's reported symptoms did not appear to change his general functionality, as reflected throughout the claims file. 

In comparing the Veteran's functional ability of record only related to the service-connected PTSD, the Board finds a 30 percent rating most appropriate.  The Veteran has shown an ability to interact with others in a meaningful and appropriate way, is social and has maintained a close group of friends and family, who he keeps in touch with regularly, continued to be independent in his activities of daily living, and has shown no cognitive impairment including impulse control, judgment, insight, or general thinking.  

In comparing the Veteran's symptoms including their severity and impact on occupational and social functioning, the Veteran is not entitled to higher 50, 70 or 100 percent ratings, which would require some impairment of thinking, judgment and social aspects of the Veteran's life at a more severe degree than is shown.  A 30 percent rating, and no higher is warranted for the entire appeals period. 


C.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's service-connected PTSD. The Veteran reports intrusive thoughts, nightmares, flashbacks, hyperstartle behaviors, sleep disturbance, and hypervigilance.  However, with prescribed medications and regular therapy, the Veteran has found ways to cope with his PTSD resulting in a level of disability no more than 30 percent.  Even though all symptoms listed are not specifically enumerated in the rating criteria, the severity, frequency, and duration of these symptoms are found to be consistent with the rating criteria discussed above.  

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted. The Veteran has not had marked interference in employment due to PTSD. The Veteran worked in distribution for a major retail chain and as a welder.  However, after an on-the job accident, he has been disabled since 2002 due to physical impairments including knee and back pain, high blood pressure and stress. Furthermore, the Veteran has not required hospitalization for his PTSD. He attends meetings roughly on a quarterly basis to treat his PTSD lasting no more than 30 minutes each.  The Veteran has never been hospitalized due to a psychiatric condition. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his PTSD. He has not been service connected for residuals from his stroke, and has made no mention of issues related to the service-connected bilateral knee issues to warrant inclusion in this decision.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his increased rating claim in a November 2007 notice.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, the VA obtained the Veteran's service treatment and personnel records, and post-service treatment records. The Veteran has been presented multiple opportunities for examination of his service-connected PTSD including in March 2008 and December 2015. The Board finds the culmination of these examination reports and opinions to be adequate and reflective of the severity of the Veteran's PTSD at given points of time in the treatment record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in September 2011. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488   (2010). When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ specifically addressed the Veteran's PTSD and associated symptoms. The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. Appellate review proceeded without prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993). 



ORDER

A rating in excess of 30 percent for service-connected PTSD is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


